DETAILED CORRESPONDENCE

In light of the 11/8/2021 amendments, all Section 112(b) rejections have been withdrawn.
Claims 1-12, 16, 19, 20, and 23-26 are pending.  Claims 13-15, 17, 18, 21, and 22 are canceled. Claims 25 and 26 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. 
Beginning on page 11, the applicant argues that Heilman does not disclose exclusively controlling fluid flow to the first wellhead by adjusting the pumps’ output.  The applicant further argues that Heilman uses valves in controlling the fluid flow to the first wellhead and this contradicts adjusting the pumps’ output for such exclusive control.  The examiner respectfully disagrees.  Heilman Figs. 4 and 7 require all fluid flow to the first wellhead to go through a manifold, the manifold receiving such fluid exclusively from either pump trucks 703 or, optionally and thus excludably, pumping grid 111.  (It is noted that the applicant’s method also requires that fluid flow to the first well be through a manifold.)  Manipulation of valves is merely a manner by which pump output is adjusted, thus, the argued use of valves by Heilman is not contradictory to Heilman disclosing the pump 703 output adjustment exclusivity of the amendment to claim 1, i.e., “wherein fluid flow to the first wellhead is exclusively controlled by adjusting an output of the first plurality of pumps; wherein fluid flow to the second wellhead is exclusively controlled by adjusting an output of the second plurality of pumps.”  


Claim Objections
Claim 24 (the second one) is objected to because of the following informalities:  “24.	(New)  The of claim 25” is an apparent typo of “26.	(New)  The method of claim 25”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1-12, 16, 19, 20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (US20070201305) [Heilman], in view of Demong et al. (US20110030963) and Adams (US4716932).
Claim 1  Heilman discloses a method [Figs. 4,7; abstract; para. 0028,0029,0032], comprising:
providing a well stimulation fluid flow comprising a well stimulation fluid [para. 0028,0029,0032]; 
separating the well stimulation fluid flow to a first fluid flow via a first manifold path [e.g., manifold trailer 701 and/or uppermost manifold 405 as viewed on Fig. 4] and a second fluid flow via a second manifold path [e.g., manifold trailer 702 and/or lowermost manifold 405 as viewed on Fig. 4]; 
 using a control system to take measurements in the first manifold path [at least using the manifold sensors and/or the pumping grid 111 sensors; para. 0034] and also discloses at least one pump fluidly coupled to the first manifold path [at least the uppermost pump trucks 703 as viewed on Fig. 7 and/or the pumps in pumping grid 111; para. 0032,0028,0029];
using a control system to take measurements in the first manifold path [at least using the manifold sensors and/or the pumping grid 111 sensors; para. 0034] and also discloses at least one pump fluidly coupled to the second manifold path [at least the lowermost pump trucks 703 as viewed on Fig. 7 and/or the pumps in pumping grid 111; para. 0032,0028,0029];
directing the first fluid flow to a first wellhead 101,401 via the first manifold path [Figs. 4,7]; 
102,403 via the second manifold path [Figs. 4,7];
wherein fluid flow to the first wellhead is exclusively controlled by adjusting an output of the first plurality of pumps; and wherein fluid flow to the second wellhead is exclusively controlled by adjusting an output of the second plurality of pumps [as discussed in the above response to arguments which is incorporated herein].
Heilman further discloses that certain aspects of the initial manufacture of the well stimulation fluid utilize flow meters [para. 0004] that are monitored and operated by an electronic control system, which also monitors and controls manifold pressures and valves [para. 0030,0026], and further discloses that the wells can be treated simultaneously with the first and second fluid flows being coordinated depending on each well’s specific needs [para. 0028,0029], such that desired amounts of the well stimulation fluid are directed to the first wellhead and second wellhead, respectively, this control and coordination very arguably suggesting measuring flow rates for each separate manifold that would allow such a coordination of the two flows, however, in the interest of compact prosecution, it is assumed that measuring the flow rates for the two flows is not disclosed, such that Heilman does not explicitly disclose (1) directing the operation of the at least one pump fluidly coupled to the first manifold in response to the measured first fluid flow rate such that a desired amount of the well stimulation fluid is directed to the first wellhead, and (2) directing the operation of the at least one pump fluidly coupled to the second manifold in response to the measured second fluid flow rate such that a desired amount of the well stimulation fluid is directed to the second wellhead.
Demong discloses using a control unit 30 to monitor flow rate sensors 47 and pressure sensors 45 on each of two wells, e.g., the leftmost upper and lower wells 12, each of such wells independently receiving separate well treatment fluid flows through separate manifold lines 24,26, and directing the operation of pumping by using combinations of valves 18,19 to determine optimum routing of pumped fluid to particular wellheads [Figs. 1,2; para. 0027-0029], and further discloses that the flow rate sensors and pressure sensors can be positioned at any points along the manifold lines 24,26 [Figs. 1,2; para. 0027-0029].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Heilman to monitor and coordinate the first and second fluid flows by measuring the flow rates of the first and second flows, using a flow meter/sensor for each such flow, in communication with a controller, and to direct the operation of the first manifold pumps by regulating flow through the first manifold using, e.g., valve(s), monitored and controlled by the controller, in response to flow measurements indicative of rate/volume adjustment as between the first and second fluid flows, as suggested in an analogous situation by Demong.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that Heilman’s desired coordination of the fluid flows based on the specific needs of the well would be accomplished using directly measured allocation parameters, i.e., flow rate/volume.
Heilman, as modified, does not explicitly disclose measuring the first fluid flow rate corresponding to the first fluid flow at a location upstream of the first manifold path and pumps or measuring the second fluid flow rate corresponding to the second fluid flow at a location upstream of the second manifold path and pumps.
Adams discloses apparatus for blending well stimulation fluid [abstract], wherein a flow meter [“OUTPUT FLOWMETER”] is positioned on a line to a slurry discharge manifold [“SLURRY DISCHARGE MANIFOLD”] which cooperates with a plurality of frac pumps for treating a single well [Fig. 1; col. 2, lines 49-68].

Claim 2  Heilman, as modified with respect to claim 1, discloses manufacturing the well stimulation fluid [abstract].
Claim 3  Heilman, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the first manifold path and the second manifold path are defined by an integrated manifold [i.e., with regard to the Fig. 4 and Fig. 7 embodiments].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the first and second manifolds into a single manifold, while maintaining all the foregoing functions of the separated manifolds, since the use of a one piece construction instead of two would have required only routine skill in the art.
Claim 4  Heilman, as modified with respect to claim 1, discloses that the first manifold path is defined by a first manifold and the second manifold path is defined by a second manifold [Figs. 4,7; as discussed at claim 1].
Claim 5  Heilman, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose increasing a pressure of the first fluid flow with the at least one pump fluidly coupled to the first manifold path.  However, the operator/person of ordinary skill in the art, having the manifolds, controller, pumps, valves, and flow meters of the above combination, would have a finite number of choices available to change the coordination of the first and second flows, i.e., adjust the pumps on the first manifold path, adjust the pumps on the second manifold path, adjust a valve on the first manifold path, adjust a valve on the second manifold path, or combinations of these choices.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, increasing the a pressure of the first fluid flow using at least one of the first manifold path pumps would have been among the foregoing finite number of choices and would have been obvious to try.
Claim 6  Heilman, as modified with respect to claim 5, discloses adjusting the at least one pump in response to the first flow rate [as discussed at claim 1 as one of the bases for making changes to achieve the desired coordination of first and second well fluid flows].
Claim 7  Heilman, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose increasing a pressure of the second fluid flow with the at least one pump fluidly coupled to the second manifold path.  However, the operator/person of ordinary skill in the art, having the manifolds, controller, pumps, valves, and flow meters of the above combination, would have a finite number of choices available to KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, increasing the a pressure of the second fluid flow using at least one of the second manifold path pumps would have been among the foregoing finite number of choices and would have been obvious to try.
Claim 8  Heilman, as modified with respect to claim 7, discloses adjusting the at least one pump in response to the second flow rate [as discussed at claim 1 as one of the bases for making changes to achieve the desired coordination of first and second well fluid flows].
Claim 9  As discussed with respect to claim 1, Heilman discloses a system [Figs. 4,7; abstract; para. 0028,0029,0032] comprising: 
a manifold defining a first manifold path [e.g., manifold trailer 701 and/or uppermost manifold 405 as viewed on Fig. 4] in fluid communication with a first plurality of pumps [at least the uppermost pump trucks 703 as viewed on Fig. 7 and/or the pumps in pumping grid 111; para. 0032,0028,0029] and a second manifold path [e.g., manifold trailer 702 and/or lowermost manifold 405 as viewed on Fig. 4] in fluid communication with a second plurality of pumps [at least the lowermost pump trucks 703 as viewed on Fig. 7 and/or the pumps in pumping grid 111; para. 0032,0028,0029], the first manifold path in fluid communication with a first wellhead 101,401 and the second manifold path is configured to be in fluid communication 102,403 [Figs. 4,7]; wherein fluid flow to the first wellhead is exclusively controlled by adjusting an output of the first plurality of pumps; and wherein fluid flow to the second wellhead is exclusively controlled by adjusting an output of the second plurality of pumps [as discussed in the above response to arguments which is incorporated herein].
Heilman further discloses that certain aspects of the initial manufacture of the well stimulation fluid utilize flow meters [para. 0004] that are monitored and operated by an electronic control system, which also monitors and controls manifold pressures and valves [para. 0030,0026], and further discloses that the wells can be treated simultaneously with the first and second fluid flows being coordinated depending on each well’s specific needs [para. 0028,0029], such that desired amounts of the well stimulation fluid are directed to the first wellhead and second wellhead, respectively, this control and coordination very arguably suggesting measuring flow rates using a separate flow meter for each separate manifold, a controller monitoring the same, and responsively controlling operation of the above pluralities of pumps, thus allowing such a coordination of the two flows, however, in the interest of compact prosecution, it is assumed that measuring the flow rates for the two flows is not disclosed, such that Heilman does not explicitly disclose (1) a first flow meter positioned upstream of the first manifold path and the first plurality of pumps, (2) a second flow meter positioned upstream of the second manifold path to measure flow of a second portion of the treatment fluid directed to the second wellhead, and (3) a controller coupled to the first flow meter and the second flow meter, the controller configured to monitor flow to each of the first and second manifold paths, the controller configured to control operation of the first plurality of pumps and the second plurality of pumps in response to the monitored flow such that a desired amount of treatment fluid is delivered to each of the first and second wellheads.
30 to monitor flow rate sensors 47 and pressure sensors 45 on each of two wells, e.g., the leftmost upper and lower wells 12, each of such wells independently receiving separate well treatment fluid flows through separate manifold lines 24,26, and controlling the operation of pumping by using combinations of valves 18,19 to determine optimum routing of pumped fluid to particular wellheads [Figs. 1,2; para. 0027-0029], and further discloses that the flow rate sensors and pressure sensors can be positioned at any points along the manifold lines 24,26 [Figs. 1,2; para. 0027-0029].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Heilman to monitor and coordinate the first and second fluid flows by measuring the flow rates of the first and second flows, using a flow meter/sensor for each such flow, in communication with a controller, and to control the operation of the first manifold pumps regulating flow through the first manifold using, e.g., valve(s), monitored and controlled by the controller, in response to flow measurements indicative of rate/volume adjustment to achieve the desired amount of treatment fluid is delivered to each of the first and second wellheads, i.e., as between the first and second fluid flows, as suggested in an analogous situation by Demong.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that Heilman’s desired coordination of the fluid flows based on the specific needs of the well would be accomplished using directly measured allocation parameters, i.e., flow rate/volume.
Heilman, as modified, does not explicitly disclose that the flow meter measuring the first fluid flow rate corresponding to the first fluid flow is positioned at a location upstream of the first manifold path and pumps or that the flow meter measuring the second fluid flow rate 
Adams discloses apparatus for blending well stimulation fluid [abstract], wherein a flow meter [“OUTPUT FLOWMETER”] is positioned on a line to a slurry discharge manifold [“SLURRY DISCHARGE MANIFOLD”] which cooperates with a plurality of frac pumps for treating a single well [Fig. 1; col. 2, lines 49-68].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Heilman, as modified, such that the flow meter measuring the first fluid flow rate corresponding to the first fluid flow is positioned at a location upstream of the first manifold path and pumps and that the flow meter measuring the second fluid flow rate corresponding to the second fluid flow is positioned at a location upstream of the second manifold path and pumps, i.e., by placing a flow meter upstream of the first manifold path and a second flowmeter upstream of the second manifold path, as analogously taught by Adams for a single manifold path.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that such placements would readily provide first and second fluid flow coordination measurements for the controller purposes of the foregoing combination.
Heilman, as modified, otherwise discloses all the limitations of this claim but does not explicitly disclose that the first and second manifolds are integrated to a single manifold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the first and second manifolds into a single manifold, while maintaining all the foregoing functions of the separated manifolds, since the use of a one piece construction instead of two would have required only routine skill in the art.
Claim 10  Heilman, as modified with respect to claim 9, discloses a well stimulation fluid source in fluid communication with the first manifold path and the second manifold path [Figs. 4,7].
Claim 11  Heilman, as modified with respect to claim 10, discloses that the well stimulation fluid source comprises a mixer 201,202 [para. 0026].
Claim 12  Heilman, as modified with respect to claim 10, discloses that the well stimulation fluid source comprises a hydration blender 202 [para. 0026].
Claim 16  As discussed with respect to claims 1 and 9, Heilman discloses a system [Figs. 4,7; abstract; para. 0028,0029,0032] comprising:
a treatment fluid source 105,105,112,201,202 [Fig. 7; para. 0026] providing a treatment fluid to a first wellhead 101,401 and a second wellhead 102,403;
a first manifold in fluid communication with the treatment source, the first manifold having a first manifold path [e.g., manifold trailer 701 and/or uppermost manifold 405 as viewed on Fig. 4] configured to be in fluid communication with the first wellhead;
a second manifold in communication with the treatment source, the second manifold having a second manifold path [e.g., manifold trailer 702 and/or lowermost manifold 405 as viewed on Fig. 4] configured to be in fluid communication with the second wellhead;
wherein fluid flow to the first wellhead is exclusively controlled by the first plurality of pumps; and wherein fluid flow to the second wellhead is exclusively controlled by the second plurality of pumps [as discussed in the above response to arguments which is incorporated herein].
Heilman further discloses that certain aspects of the initial manufacture of the well stimulation fluid utilize flow meters [para. 0004] that are monitored and operated by an electronic control system, which also monitors and controls manifold pressures and valves [para. 0030,0026], and further discloses that the wells can be treated simultaneously with the first and second fluid flows being coordinated depending on each well’s specific needs [para. 0028,0029], such that desired amounts of the well stimulation fluid are directed to the first wellhead and second wellhead, respectively, this control and coordination very arguably suggesting measuring flow rates using a separate flow meter for each separate manifold, a controller monitoring the same, and responsively controlling operation of the above pluralities of pumps, thus allowing such a coordination of the two flows, however, in the interest of compact prosecution, it is assumed that measuring the flow rates for the two flows is not disclosed, such that Heilman does not explicitly disclose (1) a first flow meter positioned upstream of the first manifold path to measure flow of a first portion of the treatment fluid directed to the first wellhead, (2) a second flow meter positioned upstream of the second manifold path and the second plurality of pumps; and (3) a controller coupled to the first flow meter and the second flow meter.
Demong discloses using a control unit 30 to monitor flow rate sensors 47 and pressure sensors 45 on each of two wells, e.g., the leftmost upper and lower wells 12, each of such wells independently receiving separate well treatment fluid flows through separate manifold lines 24,26, and controlling the operation of pumping by using combinations of valves 18,19 to determine optimum routing of pumped fluid to particular wellheads [Figs. 1,2; para. 0027-0029], and further discloses that the flow rate sensors and pressure sensors can be positioned at any points along the manifold lines 24,26 [Figs. 1,2; para. 0027-0029].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Heilman to monitor and coordinate the first and second fluid flows by measuring the flow rates of the first and second flows, using a flow meter/sensor for each such flow, in communication 
Heilman, as modified, does not explicitly disclose that the first flow meter is positioned upstream of the first manifold path or the second flow meter is positioned upstream of the second manifold path.
Adams discloses apparatus for blending well stimulation fluid [abstract], wherein a flow meter [“OUTPUT FLOWMETER”] is positioned on a line before a slurry discharge manifold [“SLURRY DISCHARGE MANIFOLD”] which cooperates with a plurality of frac pumps for treating a single well [Fig. 1; col. 2, lines 49-68].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Heilman, as modified, such that the flow meter measuring the first fluid flow rate corresponding to the first fluid flow is positioned at a location upstream of the first manifold path and pumps and that the flow meter measuring the second fluid flow rate corresponding to the second fluid flow is positioned at a location upstream of the second manifold path and pumps, i.e., by placing 
Claim 19  Heilman, as modified with respect to claim 16, discloses a first plurality of pumps in fluid communication with the first manifold path [as discussed at claim 16]. 
Claim 20  Heilman, as modified with respect to claim 16, discloses a second plurality of pumps in fluid communication with the second manifold path [as discussed at claim 16].
Claim 23  As discussed with respect to claims 1, 9, and 16, Heilman discloses a system [Figs. 4,7; abstract; para. 0028,0029,0032] comprising:
a treatment fluid source 105,105,112,201,202 [Fig. 7; para. 0026] providing a treatment fluid to a first wellhead and a second wellhead;
a first manifold in fluid communication with the treatment source, the first manifold having a first manifold path [e.g., manifold trailer 701 and/or uppermost manifold 405 as viewed on Fig. 4] in fluid communication with the first wellhead;
a second manifold in fluid communication with the treatment source, the second manifold having a second manifold path [e.g., manifold trailer 702 and/or lowermost manifold 405 as viewed on Fig. 4] in fluid communication with the second wellhead;
a first plurality of pumps [at least the uppermost pump trucks 703 as viewed on Fig. 7 and/or the pumps in pumping grid 111; para. 0032,0028,0029] in fluid communication with the first manifold path;
[at least the lowermost pump trucks 703 as viewed on Fig. 7 and/or the pumps in pumping grid 111; para. 0032,0028,0029] in fluid communication with the second manifold path;
wherein fluid flow to the first wellhead is exclusively controlled by adjusting an output of the first plurality of pumps; and wherein fluid flow to the second wellhead is exclusively controlled by adjusting an output of the second plurality of pumps [as discussed in the above response to arguments which is incorporated herein].
Heilman further discloses that certain aspects of the initial manufacture of the well stimulation fluid utilize flow meters [para. 0004] that are monitored and operated by an electronic control system, which also monitors and controls manifold pressures and valves [para. 0030,0026], and further discloses that the wells can be treated simultaneously with the first and second fluid flows being coordinated depending on each well’s specific needs [para. 0028,0029], such that desired amounts of the well stimulation fluid are directed to the first wellhead and second wellhead, respectively, this control and coordination very arguably suggesting measuring flow rates using a separate flow meter for each separate manifold, a controller monitoring the same, and responsively controlling operation of the above pluralities of pumps, thus allowing such a coordination of the two flows, however, in the interest of compact prosecution, it is assumed that measuring the flow rates for the two flows is not disclosed, such that Heilman does not explicitly disclose (1) a first flow meter positioned upstream of the first manifold path to measure flow of a first portion of the treatment fluid directed to the first wellhead, (2) a second flow meter positioned upstream of the second manifold path and the second plurality of pumps; (3) a third flow meter positioned between the treatment fluid source and the first and second flow meters to measure flow of the treatment fluid prior to the first portion entering the first manifold path and the second portion entering 
Demong discloses using a control unit 30 to monitor flow rate sensors 47 and pressure sensors 45 on each of two wells, e.g., the leftmost upper and lower wells 12, each of such wells independently receiving separate well treatment fluid flows through separate manifold lines 24,26, and controlling the operation of pumping by using combinations of valves 18,19 to determine optimum routing of pumped fluid to particular wellheads [Figs. 1,2; para. 0027-0029], and further discloses that the flow rate sensors and pressure sensors can be positioned at any points along the manifold lines 24,26 [Figs. 1,2; para. 0027-0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Heilman to monitor and coordinate the first and second fluid flows by measuring the flow rates of the first and second flows, using a flow meter/sensor for each such flow, in communication with a controller, and to monitor and control the operation of (1) the first manifold pumps regulating flow through the first manifold using, e.g., valve(s), and (2) the second manifold pumps regulating flow through the second manifold using, e.g., valve(s), monitored and controlled by the controller, in response to flow measurements indicative of rate/volume adjustment to achieve the desired amount of treatment fluid is delivered to each of the first and second wellheads, i.e., as between the first and second fluid flows, as suggested in an analogous situation by Demong.  One of ordinary skill in the art would reasonably have expected that this 
Heilman, as modified, does not explicitly disclose that the first flow meter is positioned upstream of the first manifold path, the second flow meter is positioned upstream of the second manifold path, or a third flow meter positioned between the treatment fluid source and the first and second flow meters to measure flow of the treatment fluid prior to the first portion entering the first manifold path and the second portion entering the second manifold path.
Adams discloses apparatus for blending well stimulation fluid [abstract], wherein a flow meter [“OUTPUT FLOWMETER”] is positioned on a line before a slurry discharge manifold [“SLURRY DISCHARGE MANIFOLD”] which cooperates with a plurality of frac pumps for treating a single well [Fig. 1; col. 2, lines 49-68], Adams further showing in Fig. 1 that, when a flowmeter is so positioned, then total well stimulation fluid/slurry flow can be monitored.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Heilman, as modified, such that a flow meter is placed on a single line from the treatment fluid source, and before other flow meters and the manifold paths (as disclosed by Adams), and further such that the flow meter measuring the first fluid flow rate corresponding to the first fluid flow is positioned at a location upstream of the first manifold path and pumps and that the flow meter measuring the second fluid flow rate corresponding to the second fluid flow is positioned at a location upstream of the second manifold path and pumps, i.e., by placing a flow meter upstream of the first manifold path and a second flowmeter upstream of the second manifold path, as further and analogously taught by Adams for a single manifold path.  One of 
Claim 24  Heilman, as modified with respect to claim 23, discloses a first valve in fluid communication with the first manifold path to control flow and/or flow rate through the first manifold path [e.g., at least the valves 18,19, suggested by Demong and included in the combination for the specific control of the first fluid flow along with the flow meter and the controller]; and a second valve in fluid communication with the second manifold path to control flow and/or flow rate through the second manifold path [e.g., at least the valves 18,19, suggested by Demong and included in the combination for the specific control of the second fluid flow along with the flow meter and the controller].
Claim 25  As discussed with respect to claims 1, 9, 16, and 23, Heilman discloses a method comprising:  
providing a well stimulation fluid [abstract]; 
separating the well stimulation fluid flow into a first fluid flow in a manifold and a second fluid flow in a manifold [at least Figs. 4,7]; 
driving flow of the first fluid flow and the second fluid flow with separate pumps [i.e., separate pump trucks 703 for each manifold; para. 0032,0028,0029]; and 
controlling a rate of the first fluid flow and a rate of the second fluid flow solely with the separate pumps [as discussed in the above response to arguments which is incorporated herein].  

Claim 26 [incorrectly numbered claim 24 in the current claims]  Heilman, as modified with respect to claim 25, further discloses directing the first fluid flow to a first wellhead 101,401; and directing the second fluid flow to a second wellhead 102,403 [Figs. 4,7]; and further discloses that certain aspects of the initial manufacture of the well stimulation fluid utilize flow meters [para. 0004] that are monitored and operated by an electronic control system, which also monitors and controls manifold pressures and valves [para. 0030,0026], and further discloses that the wells can be treated simultaneously with the first and second fluid flows being coordinated depending on each well’s specific needs [para. 0028,0029], such that desired amounts of the well stimulation fluid are directed to the first wellhead and second wellhead, respectively, this control and coordination very arguably suggesting measuring flow rates for each separate manifold that would allow such a coordination of the two flows, however, in the interest of compact prosecution, it is assumed that measuring the flow rates for the two flows is not disclosed, such that Heilman does not explicitly disclose measuring a first fluid flow rate corresponding to the first fluid flow at a location upstream of a first pump of the separate pumps, measuring a second fluid flow rate corresponding to the second fluid flow at a location upstream of a second pump of the separate pumps; wherein controlling the rate further comprises: directing the operation of the first pump in response to the measured first fluid flow rate such that a desired amount of the well stimulation fluid is directed to the first 
Demong discloses using a control unit 30 to monitor flow rate sensors 47 and pressure sensors 45 on each of two wells, e.g., the leftmost upper and lower wells 12, each of such wells independently receiving separate well treatment fluid flows through separate manifold lines 24,26, and directing the operation of pumping by using combinations of valves 18,19 to determine optimum routing of pumped fluid to particular wellheads [Figs. 1,2; para. 0027-0029], and further discloses that the flow rate sensors and pressure sensors can be positioned at any points along the manifold lines 24,26 [Figs. 1,2; para. 0027-0029].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Heilman to monitor and coordinate the first and second fluid flows by measuring the flow rates of the first and second flows, using a flow meter/sensor for each such flow, in communication with a controller, and to direct the operation of the first manifold pumps by regulating flow through the first manifold using, e.g., valve(s), monitored and controlled by the controller, in response to flow measurements indicative of rate/volume adjustment as between the first and second fluid flows, as suggested in an analogous situation by Demong.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that Heilman’s desired coordination of the fluid flows based on the specific needs of the well would be accomplished using directly measured allocation parameters, i.e., flow rate/volume.
Heilman, as modified, does not explicitly disclose measuring the first fluid flow rate corresponding to the first fluid flow at a location upstream of the first manifold path and pumps 
Adams discloses apparatus for blending well stimulation fluid [abstract], wherein a flow meter [“OUTPUT FLOWMETER”] is positioned on a line to a slurry discharge manifold [“SLURRY DISCHARGE MANIFOLD”] which cooperates with a plurality of frac pumps for treating a single well [Fig. 1; col. 2, lines 49-68].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Heilman, as modified, for measuring the first fluid flow rate corresponding to the first fluid flow at a location upstream of the first manifold path and pumps or measuring the second fluid flow rate corresponding to the second fluid flow at a location upstream of the second manifold path and pumps, i.e., by placing a flow meter upstream of the first manifold path and a second flowmeter upstream of the second manifold path, as analogously taught by Adams for a single manifold path.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that such placements would readily provide first and second fluid flow coordination measurements for the controller purposes of the foregoing combination.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676